ORDER
PER CURIAM.
Bonia Imfeld (hereinafter, “Appellant”) appeals the trial court’s grant of summary judgment in favor of Gladys Whitroek (hereinafter, “Respondent”) for injuries arising from a fire which occurred while Appellant was a guest at a home Respondent owned, but rented to her daughter. Appellant claims there were genuine issues of material fact regarding Respondent’s retention of control over the premises as the landlord and the misplacement of a smoke detector in the sleeping area as a latent defect which precluded judgment as a matter of law.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find that there were no genuine issues of material fact, and therefore, summary judgment was entered properly as a matter of law. Green v. Federated Mut. Ins. Co., 13 S.W.3d 647, 648 (Mo.App. E.D. 1999). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).